 



Exhibit 10.27
EMPLOYMENT AGREEMENT
Chief Financial Officer
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective
as of the 28th day of April, 2008 (“Effective Date”), by and between E Energy
Adams, LLC, a Nebraska limited liability company (“E ENERGY”) and Jonathan Cosby
(“Employee”). Employee’s hire start date will be determined by E ENERGY and
Employee.
     WHEREAS, the parties acknowledge that E ENERGY was formed for the purpose
of developing a project to build and operate a 50 million gallon dry mill
corn-processing ethanol plant in Gage County, Nebraska near Adams (the “Business
of E ENERGY”); and
     WHEREAS, the parties agree and acknowledge the Business of E ENERGY is a
highly competitive one, both inside of and outside the state of Nebraska; and
     WHEREAS, the parties agree and acknowledge E ENERGY has, is and will likely
continue to develop valuable confidential techniques and valuable proprietary
and confidential information, forms and methods for use in the Business of E
ENERGY; and
     WHEREAS, Employee agrees and acknowledges that Employee will have access to
said valuable techniques and employ said valuable proprietary and confidential
information, forms and methods in earning income in the employ of E ENERGY; and
     WHEREAS, the parties further agree and acknowledge that Employee’s position
is one of considerable responsibility and requires considerable experience and
requires Employee to develop and maintain good relationships with E ENERGY:
(i) suppliers and potential suppliers, (ii) customers and potential customers
and (iii) employees, and that E ENERGY will incur substantial time and expense
to replace an employee who has the experience and relationships of Employee; and
     WHEREAS, as a condition of employment and continued employment of Employee
by E ENERGY, the parties mutually agree that confidentiality is required in
connection with the Business of E ENERGY and in connection with the identity of
E ENERGY’S suppliers and customers, and that accordingly, it is vital that E
ENERGY be protected from direct or indirect competition from Employee during his
employment and for a reasonable period of time thereafter; and
     WHEREAS, E ENERGY and Employee now desire to provide for the employment of
Employee by E ENERGY, after the effective date of this Agreement, upon the terms
and conditions set forth in this Agreement.
/s/ JC

1



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1. Employment and Duties. Effective as of the Effective Date, E ENERGY will
employ Employee and Employee will accept such employment upon the terms and
conditions set forth in this Agreement. Employee shall be the Chief Financial
Officer for E ENERGY and shall report directly to the CEO and Board of
Directors. Employee shall devote substantially his entire time and attention to
the Business of E ENERGY. In so doing, Employee agrees to contribute his best
skills and services at all times for the business and benefit of E ENERGY.
Employee hereby represents and confirms that he is under no contractual or legal
commitment that would prevent him from fulfilling his duties and
responsibilities as set forth in this Agreement. During his employment with E
ENERGY, Employee may participate in charitable activities and personal
investment activities to a reasonable extent and he may serve as a director of
business and civic organizations so long as such activities do not interfere
with the performance of his duties and responsibilities hereunder. Employee may
participate in other business activities that do not otherwise interfere with
his duties under this Agreement with the prior consent of the CEO.
2. Term and Termination of Employment. The term of Employee’s employment under
this Agreement shall commence on the Effective Date of this Agreement and shall
continue thereafter until terminated as follows:
     a.    E ENERGY may terminate this Agreement without cause by notifying
Employee of such termination at least 30 days in advance of the effective date
of such termination. E ENERGY may terminate this Agreement for cause at any time
without prior notice to Employee.
     b.         This Agreement shall automatically terminate upon the death or
permanent disability (as determined in good faith by the Board of Directors) of
Employee.
     c.         Employee may terminate this Agreement by notifying the CEO of
such termination at least 60 days in advance of the effective date of such
termination; however, in the event Employee terminates this Agreement prior to
one year from the Effective Date, Employee will be required to repay all
reasonable recruiting costs incurred by E ENERGY in recruiting him.
Except as provided herein, all of Employee’s right to compensation and other
benefits hereunder shall terminate upon the date his employment terminates,
except: as may be mandated by law with respect to health insurance or other
benefits.
     d. E ENERGY may terminate this Agreement immediately based on Employee’s
failure to pass a post-offer alcohol and drug test, and background checks.
/s/ JC

2



--------------------------------------------------------------------------------



 



3.  Position and Duties. Employee shall be the Chief Financial Officer of E
ENERGY and shall have the authority, duties, and responsibilities commensurate
and consistent with such position and title as designated by the CEO and the
Board of Directors from time to time, including, within established limitations,
(a) budgeting, managing and controlling departmental or office-specific
expenditures, as applicable; (b) planning, developing and implementing strategy
for operational management and development so as to meet such performance plans,
budgets and timescales as may be adopted by the Board; (c) establishing and
maintaining appropriate systems for measuring key aspects of operational
management and development; (d) monitoring, measuring and reporting on
operational issues; (e) ensuring compliance with any relevant requirements for
quality management, health and safety, legal stipulations, and general duties of
care and (f) seeking and evaluating business development opportunities including
evaluating strategic options, mergers, acquisitions and other corporate
transactions.  Employee additionally will be responsible for all such duties as
listed in E ENERGY’S job description for the Chief Financial Officer position.
4. Compensation.
     a. Base Salary. For all services rendered by Employee to E ENERGY
hereunder, Employee shall be paid an annual base salary of One Hundred Five
Thousand Dollars ($105,000).  Base salary payments shall be paid in accordance
with E ENERGY’S payroll policies and procedures as established from time to
time.  During each year after the first year of Employee’s employment hereunder,
the CEO and Board of Directions will conduct an annual performance review of
Employee and thereafter establish Employee’s base salary for the upcoming year.
     b. Sign-On Bonus. Employee will receive a $3,000 sign-on bonus, to be paid
within two weeks from the Employee’s start date.
     c. Annual Performance Bonus. As per E ENERGY’S Employee Bonus Structure,
Employee will be eligible for an annual performance bonus up to and including,
but not greater than, 50% of his base salary at the discretion of the CEO and
Board of Directors. Such bonus will be based upon achievement of certain
profitability, operational efficiencies relative to the industry, Employee’s
performance evaluation and such other criteria that the CEO and Board of
Directors from time to time determine in good faith and at their sole
discretion. The Employee’s first annual bonus will be prorated based on length
of employment in 2008 (i.e., from start date to December 31, 2008).
     d.   Employee Benefits. While Employee is employed by E ENERGY hereunder,
Employee will be entitled to participate in all employee benefit plans and
programs of E ENERGY, including without limitations, a 401(K) plan, Section 125
Cafeteria Plan, and medical, dental, life, long term disability, and disability
insurance plans, to the extent E ENERGY offers such plans , in its sole
discretion, and to the extent that Employee meets the eligibility requirements
of each individual plan or program as generally applicable to
/s/ JC

3



--------------------------------------------------------------------------------



 



other employees of E ENERGY provided, however, that except as herein otherwise
provided E ENERGY provides no assurance as to the adoption or continuance of any
particular employee benefit plan or program and Employee’s participation in such
plan or program is subject to the provisions, rules and regulations generally
applicable to other employees  of E ENERGY.  
     e.   Expenses. While Employee is employed by E ENERGY hereunder, E ENERGY
will reimburse Employee for reasonable and necessary out-of-pocket business,
travel and educational expenses incurred by him in the performance of his duties
and responsibilities hereunder, subject to E ENERGY’S policies and procedures
for expense verification and documentation in effect from time to time
     f. Relocation Expense. Upon moving family to the local area, Employee will
receive reimbursement for relocation costs as per E ENERGY’S New Hire Relocation
Policy.
     g.      Paid Time Off and Holidays. While Employee is employed by E ENERGY
hereunder, Employee shall be entitled to paid PTO days as follows:
Year 0 (1st year of employment) -10 days per year
Years 1 to 4 of employment — 20 days per year
Years 5 to 14 of employment — 25 days per year
Years 15 + of employment — 30 days per year
PTO is earned and accrued per pay period beginning on the first day of
employment. Employee is eligible to use PTO following completion of his 60-day
interim employment period. The PTO policy is subject to annual review and
amendment by the Executive Committee and subject to change.
5.         Confidential Information.
          a. For purposes of this Agreement, (1) “Confidential Information”
shall mean any information, other than Trade Secrets (as defined herein), that
is of tangible or intangible value to E ENERGY and is not generally known by or
available to the competitors of E ENERGY, including, but not limited to,
(a) future business plans, licensing strategies, and advertising campaigns; (b)
information regarding agreements with employees, customers and vendors; (c) the
terms and conditions hereof, (d) any data or information defined herein as a
Trade Secret, but which is not a “trade secret” under applicable law;
(e) designs, processes, formulas, plans, devices, or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of E ENERGY; (f) any customer of supplier lists of E ENERGY including
special terms with suppliers or customers or any other information relative to
any past, present or prospective customers: (g) any confidential, proprietary,
or secret development or research work of E ENERGY; (h) any strategic or other
business, marketing, or sales plans of E ENERGY; (i) the content of all manuals,
memoranda, production statements, sales records, business methods, systems and
forms, production records, billing rates, cost
/s/ JC

4



--------------------------------------------------------------------------------



 



rates, employee salaries and work histories, mailing lists, processes,
inventions, formulas, job production and cost records; (j) any other
confidential or proprietary information or secret aspects of the business of E
ENERGY: (2)”Trade Secrets” shall mean all information, designs, processes,
procedures, formulas or improvements that are valuable and secret (in the sense
that such is not generally known to competitors of E ENERGY) and which fall
within the definition of a “trade secret” under applicable law. For purposes of
this Agreement; (3)”Non-Competition Period” shall mean the term of this
Agreement and the twenty-four (24) month period following any expiration or
termination of this Agreement; (4) “Competitive Business” shall mean any
business engaged in the production, marketing or sale of ethanol or other
bio-fuels or otherwise conducts the Business of E ENERGY.
          b. Employee hereby covenants and agrees that, as to Confidential
 Information, at all times during the Non-Competition Period, and as to Trade
Secrets, for such time as the same shall constitute a ‘trade secret” under
applicable law, Employee will not, other than as necessary or appropriate in
connection with his provision of services to E ENERGY hereunder or in the
conduct of the business of E ENERGY, either directly or indirectly, use,
distribute, sell license, transfer, assign, disclose, appropriate or otherwise
communicate any trade secrets or confidential information to any person or
entity nor shall employee make use of any such trade secrets or confidential
information for his own purposes in a competitive business or for the benefit of
any other person or entity engaged in a competitive business.
          c. Employee shall immediately notify E ENERGY of any intended or
unintended, unauthorized disclosure or use of any Trade Secrets or Confidential
Information by Employee or any other person or entity of which Employee becomes
aware. Employee shall cooperate fully with E ENERGY in the procurement of any
protection of E ENERGY’S rights to or in any of the Trade Secrets of
Confidential Information.  
        Employee acknowledges that the above described confidential information
and trade secrets constitute unique and valuable assets of E ENERGY and
represent a substantial investment of time and expense by E ENERGY and that any
disclosure or other use of such confidential information or trade secrets other
than for the sole benefit of E ENERGY would be wrongful and would cause
irreparable harm to E ENERGY. During the term of Employee’s employment with E
ENERGY, Employee shall refrain from any acts or omissions that would reduce the
value of such confidential information or trade secrets. The foregoing
obligations of confidentiality shall not apply to any knowledge or information
that (i) is now or subsequently becomes generally publicly known in the form in
which it was obtained from E ENERGY, other than as a direct or indirect result
of the breach of this Agreement by Employee, (ii) is independently made
available to Employee in good faith by a third party who has not violated a
confidential relationship with E ENERGY, or (iii) is required to be disclosed by
legal process.
6. Ventures. If during the term of Employee’s employment with E ENERGY, Employee
is engaged in or associated with the planning or implementing of any project,
program or
/s/ JC

5



--------------------------------------------------------------------------------



 



venture involving E ENERGY and a third party or parties, all rights in such
project, program or venture shall belong to E ENERGY. Except as approved in
writing by the Board of Directors, Employee shall not be entitled to any
interest in any such project, program, or venture or to any commission, finder’s
fee or other compensation in connection therewith, other than the compensation
to be paid to Employee by E ENERGY as provided herein. Employee shall have no
interest, direct or indirect, in any customer or supplier that conducts business
with E ENERGY, unless such interest has been disclosed in writing to and
approved by the Board of Directors before such customer or supplier seeks to do
business with E ENERGY.
7. Intellectual Property Rights. Employee agrees that any and all work product,
property, data, documentation, concepts, plans, techniques, inventions,
improvements, discoveries, formulas, processes, copyrightable material, know-how
and trade secret information relating to the Business of E ENERGY which have
been invented, discovered, conceived developed, created, or learned by Employee
in connection with (i) the performance of his services hereunder or (ii) the use
of E ENERGY’S resources (collectively, “Work Product”) will be at once fully
disclosed by Employee to E ENERGY shall be deemed to be “work made for hire” (as
defined in the Copyright Act. 17 U.S.C.A. § 101 et seq., as amended’) and will
be the sole and absolute property of E ENERGY. Employee hereby unconditionally
and irrevocably transfers and assigns to E ENERGY all rights, title and interest
Employee currently has or in the future may have, by operation of law or
otherwise, in or to any Work Product, including without limitation, all patents,
copyrights, trademarks, service marks and other intellectual property rights.
Employee agrees to execute and deliver to E ENERGY any transfers, assignments,
documents or other instruments which E ENERGY may deem necessary or appropriate
to vest complete title and ownership of any Work Product, and all rights
therein, exclusively in E ENERGY.
8. Covenant not to Compete. The parties recognize that Employee will be
entrusted with all aspects of the Business of E ENERGY in his role as Chief
Financial Officer, and that the following restrictions are reasonable based upon
the extensive trust placed in Employee in his position with E ENERGY. During the
Non-competition Period, Employee shall not, in exchange for any financial
consideration or benefit, directly or indirectly, by or for himself or through
others as his affiliates or agents:
     a.         Own, manage, operate, or control;
     b.        Participate in the ownership, management, operation or control
of; or
     c.         Be engaged, for compensation or otherwise, as a director,
officer, partner, or consultant for, or be employed in a managerial capacity by
any Competitive Business; provided that Employee may own up to one percent (1%)
of any Person whose shares are listed on a national stock exchange or traded in
the over-the-counter market.
/s/ JC

6



--------------------------------------------------------------------------------



 



The geographical area in which the foregoing prohibition shall apply shall be
limited to that area which is within a 200 mile radius of E ENERGY’S facilities
in Gage County, Nebraska (the “Restricted Territory”).
9. Covenant Not To Solicit. Employee further agrees during the Non-competition
Period that he shall not, directly or indirectly, either for himself or any
other person, firm or corporation, without E ENERGY’S prior written consent:
     a.         solicit, raid, entice, induce or contact any person or entity
that is an employee or that has a contractual or business relationship with, or
is employed by, E ENERGY (a “Restricted Person”) to provide similar services or
enter into similar arrangements with any Competitive Business in the Restricted
Territory or solicit, entice, divert, appropriate, contact or request any
Restricted Person to curtail or cancel its business with E ENERGY; or
     b.         solicit, recruit or attempt to solicit or hire away any
employee, consultant, contractor or other personnel of E ENERGY or solicit or
induce any such Person to terminate or otherwise diminish in any respect his,
her or its relationship with E ENERGY or employ, engage or seek to employ or
engage any Person who within the twelve (12) months prior to such employment or
engagement had been an employee of E ENERGY.
10.       Enforcement. The necessity of protection against competition from
Employee and the nature and scope of such protection has been carefully
considered by the parties hereto. The parties agree and acknowledge that the
duration, scope and geographic areas applicable to the covenants not to compete
and not to solicit described in this Agreement are fair, reasonable and
necessary, that adequate compensation (in the form of Employees continued
employment by E ENERGY under the terms of this Agreement) has been received by
Employee for such obligations, and that these obligations (including
specifically the obligations of Employee under Sections 9 and 10 of this
Agreement, which the parties expressly agree survive the termination of this
Agreement) do not prevent Employee from earning a livelihood, however, any court
determines that any of the restrictions imposed on Employee under this Agreement
are not completely enforceable because they are not reasonable, the parties
hereby give the court the right and power to interpret, alter, amend, or modify
any or all of the terms contained herein to include as much of the scope, time
period and geographic area as will render such restrictions reasonable and
enforceable.
Employee agrees that in the event of a breach or violation or attempted breach
or violation of any or all of the Sections 9 and 10 above, said provisions wilt
cause irreparable harm to E ENERGY and for that reason Employee further agrees
that E ENERGY shall be entitled as a matter of right, to both temporary and
permanent injunctive relief from any court of competent jurisdiction,
restraining further violation of such covenants by the Employee, his employer,
employees, partners, or agents. Employee further agrees to pay E ENERGY’S
reasonable costs and expenses, including reasonable attorney fees, if E ENERGY
brings an action and substantially prevails for breach of this
/s/ JC

7



--------------------------------------------------------------------------------



 



Agreement by Employee. E ENERGY agrees to pay Employee’s reasonable costs and
expenses, including reasonable attorney fees, if E ENERGY brings an action for
breach of this Agreement by Employee, and Employee substantially prevails.
11        Acknowledgments. Employee hereby acknowledges and agrees that during
the Term (i) Employee will frequently be exposed to certain Trade Secrets and
Confidential Information; (ii) Employee’s responsibilities on behalf of E ENERGY
will extend throughout the United States (and to all geographical areas of the
Restricted Territory); (iii) Employee may, either personally or through E ENERGY
employees, be overseeing, developing, acquiring and negotiating on behalf of E
ENERGY for expansion of E ENERGY’S business and facilities and will have
knowledge of all such additions and expansions of E ENERGY’S facilities;
(iv) Employee will, either personally or through E ENERGY employees, have
responsibility in recruiting and retaining employees and Restricted Persons on
behalf of E ENERGY, which will generate goodwill for E ENERGY with respect to
such employees and Restricted Persons; and (v) any breach of Section 6, 7 or 9
on Employee’s part, or any breach of Section 9 or on Employee’s part in the
Restricted Territory for a reasonable period thereafter, would necessarily
involve Employee’s use of E ENERGY’S Trade Secrets and Confidential Information
and would unfairly threaten E ENERGY’S legitimate business interests, including
its substantial investment in the proprietary aspects of its business and its
associated goodwill. Moreover, Employee acknowledges that, in the event of the
termination of this Agreement, Employee would have sufficient skills to find
alternative, commensurate work in his field of expertise that would not involve
a violation of any of the provisions of Section 9 or 10. Therefore, Employee
acknowledges and agrees that the covenants set forth in Sections 6 through 10
are necessary to protect E ENERGY’S legitimate business interests and are
reasonable in their scope, duration and geographic breadth in light of E
ENERGY’S need to protect such interests.
12. Governing Law, This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of Nebraska.
13. Counter parts. This Agreement may be executed in one or more counterparts,
all of which, taken together, shall be deemed one and the same Agreement.
14. Further Acts. The parties hereto agree to perform such other acts that may
be required to carry out the terms of this Agreement.
15. Notices. Any and all notices, designations, offers, acceptances, or any
other communication provided for herein shall be given in writing by registered
or certified mail, postage prepaid, which shall be addressed, in the case of
Employee, to his last known address on the payroll records of E ENERGY, and, in
the case of E ENERGY to:
E ENERGY ADAMS, LLC
13238 East Aspen Road
Adams, Nebraska 68301
/s/ JC

8



--------------------------------------------------------------------------------



 



16. Binding Effect. This Agreement shall he binding upon the heirs, successors,
legal representatives and assigns of the parties hereto, all of whom, regardless
of the number of intervening transfers, shall be bound in the same manner as the
parties hereto.
17. Assignment; Benefit. This Agreement shall not be assigned by any party
hereto except upon the written consent of the other party (except as to any
assignment of this Agreement by E ENERGY to a successor of E ENERGY which
conducts E ENERGY’S ethanol production and management business activities, for
which the consent of the Employee shall not be required). Nothing in this
Agreement, express or imp1ied, is intended to confer upon any other person any
rights or remedies under or by reason of this Agreement.
18. Severance Pay. Employee shall be entitled to receive severance pay if
Employee’s employment is terminated without cause, if Employee declines an offer
of a lesser position or if Employee declines on offer of a lesser salary by E
ENERGY by reason of a Change in Control.  A Change in Control for purposes of
this Section 18 shall mean a transaction that results in: (1) the sale, lease,
transfer, conveyance or other disposition of all or substantially all of the
assets of E Energy Adams to a single party or alliance other than a
majority-owned or wholly-owned subsidiary of E Energy Adams; or (2) the adoption
of a plan of liquidation or dissolution of E Energy Adams; or (3) the beneficial
ownership of more than 50% of the outstanding equity interests of E Energy Adams
by a single party or alliance other than a majority-owned or wholly-owned
subsidiary of E Energy Adams or a parent company created by E Energy Adams.
Upon the occurrence of termination of Employee due to a Change in Control as
noted above, E ENERGY shall pay Employee, as severance pay, a sum equal to six
months of Employee’s annual base salary then in-effect.  The severance pay shall
be paid in one lump-sum payment within two weeks from the Employee’s termination
date.
Upon the occurrence of Employee declining an offer of a lesser position and/or a
lesser salary due to a Change in Control as noted above, E ENERGY shall pay
Employee, as severance pay, a sum equal to six months of Employee’s annual base
salary then in-effect.  The severance pay shall be paid in one lump-sum payment
within two weeks from the Employee’s termination date.
19. Legal Fees. In the event either party to this Agreement sues the other party
alleging a violation of any term of this Agreement, the prevailing party shall
be entitled to reimbursement from the non-prevailing party of the actual
attorneys’ fees and costs incurred in such suit.
20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendered invalid or
unenforceable the remaining terms and provisions of this Agreement, or affecting
the validity or unenforceability of any of the terms of this Agreement in any
other jurisdiction.
/s/ JC

9



--------------------------------------------------------------------------------



 



21. Captions. The captions herein are inserted for the convenience of reference
only and shall be ignored in the construction or interpretation hereof.
22. Entire Agreement. This Agreement, together with the exhibits, contains the
entire agreement of the parties relating to the subject matter of this Agreement
and supersedes all prior agreements and understandings with respect to such
subject matter, and the parties hereto have made no agreements, representations
and warranties relating to the subject matter of this Agreement that are not set
forth herein.
23. Amendment. This Agreement sets forth the entire understanding of the parties
and may not be amended, altered or modified except by written agreement between
the parties.
24. Waiver. Any waiver of any of the terms and/or conditions of this Agreement
by any party shall not be construed to be a general waiver of such terms and/or
conditions, with or without notice to the other parties.
25. Receipt and Understanding. By signing this Agreement, Employee acknowledges
that Employee has read all of this Agreement, has asked whatever questions he
deems appropriate, understands this Agreement in full and has received a copy of
this Agreement.
     IN WITNESS WHEREOF; each party hereto has executed this Agreement effective
as of the date first above written.

                      E ENERGY ADAMS, LLC:       EMPLOYEE:    
 
                    /s/ Carl Sitzmann       /s/ Jonathan Cosby                  
Carl Sitzmann       Jonathan Cosby     Chief Executive Officer       Chief
Financial Officer    
Date:
  4/29/08
 
      Date:   4/28/2008
 
   

/s/ JC

10